Citation Nr: 1007675	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory 
allergies.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a 
stomach/gastrointestinal disorder, to include acid reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2005 from the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied service 
connection for the enumerated disorders.  

During the pendency of the appeal, the RO in a February 2007 
rating granted service connection for post traumatic stress 
disorder (PTSD), which had also been on appeal, thereby 
removing this issue from appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
respiratory allergies, asthma, and a stomach/gastrointestinal 
condition to include reflux.  He is alleging these conditions 
are due to Agent Orange exposure in service on a direct 
basis, while at the same time acknowledging that the claimed 
conditions are not diseases deemed presumptive to Agent 
Orange exposure.  In this matter Agent Orange exposure is 
conceded, as service department records clearly show service 
in Vietnam.  

The Veteran's VA form I-9 states that the asthma and 
allergies are claimed as based on direct service connection 
from Agent Orange exposure, not as presumptive diseases.  His 
representative in a January 2010 brief also included 
contentions that the stomach condition was directly due to 
Agent Orange exposure, along with the asthma and allergies, 
and noted that none of the claimed conditions are presumptive 
diseases to Agent Orange exposure.  

The Board notes that while the RO has denied the enumerated 
issues as not being diseases that are presumptive to Agent 
Orange exposure, service- connection as directly related to 
such exposure, is not precluded.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The representative is noted to 
have requested that the Veteran be provided VA examinations 
to explore the etiology of all his claimed disabilities, to 
include a discussion as to whether Agent Orange exposure 
could be a direct cause.  Thus far an examination has not 
been conducted which addresses these matters.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for getting an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In view of the above, the Board finds that 
examination is necessary to properly address these claims.  

The Board further notes that while the service treatment 
records are negative for any stomach/gastrointestinal 
problems or asthma, his October 1966 preinduction examination 
did note a history of occasional sore throats and his 
November 1968 separation examination was positive for a 
history of sinusitis.  In light of this history given, 
examination to address the etiology of respiratory allergies 
must also address these findings shown in the service 
treatment records.  The examination must also address the 
records showing gastrointestinal complaints as early as 
December 1974, with differential diagnoses throughout, and 
allergies shown in post service records as early as August 
1978 in addressing the etiology of these disorders, as well 
as the Veteran's lay history regarding all claimed disorders 
on appeal.  

Finally, in light of the further development necessary in 
this matter, the Veteran should be afforded another 
opportunity to clarify whether additional medical records 
pertinent to the enumerated issues are available since the 
most recent records were obtained in 2006.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and ask that he identify all sources of 
treatment for asthma, respiratory 
allergies and stomach/gastrointestinal 
disorder since 2006.  He should be asked 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private or non-VA 
government treatment records are not 
successful, the AOJ should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. § 3.159 (2009).

2.  Thereafter, following the completion 
of the above, the AOJ should schedule the 
veteran for examination(s), by an 
appropriate specialist(s), to determine 
the nature and etiology of the veteran's 
claimed respiratory allergies and asthma.  
The specialist should determine whether 
any claimed disabilities involving 
respiratory allergies and asthma are due 
to or aggravated by service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed respiratory allergies and 
asthma.  Specifically the examiner is 
requested to provide an opinion as to (1) 
whether the veteran has a current 
disability or disabilities involving 
respiratory allergies and/or asthma; (2) 
whether any diagnosed disability 
involving respiratory allergies and/or 
asthma at least as likely as not (i.e., 
at least a 50/50 probability) was caused 
or aggravated by service, to include 
being caused by exposure to Agent Orange.  
In addressing the claim for respiratory 
allergies, the examiner must address the 
service treatment records which include 
the October 1966 preinduction examination 
showing a history of occasional sore 
throats and the November 1968 separation 
examination showing a history of 
sinusitis in answering this question, and 
must discuss the post service records 
including those from shortly after 
service in addressing the etiology 
questions for both asthma and respiratory 
allergies.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  After the completion of the above, 
the AOJ should schedule the veteran for 
examination(s), by an appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
stomach/gastrointestinal disorder, to 
include acid reflux. The specialist 
should determine whether any claimed 
disabilities involving 
stomach/gastrointestinal disorder, to 
include acid reflux are due to or 
aggravated by service.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination reports must be annotated 
in this regard.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of his 
claimed stomach/gastrointestinal 
disorder, to include acid reflux.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
veteran has a current disability or 
disabilities involving the 
stomach/gastrointestinal system, to 
include acid reflux; (2) whether any 
diagnosed disability involving the 
stomach/gastrointestinal system at least 
as likely as not (i.e., at least a 50/50 
probability) began in service, to include 
being caused by exposure to Agent Orange.  
The examiner must discuss the post 
service records including those from 
shortly after service in addressing the 
etiology questions for any diagnosed 
disability involving the 
stomach/gastrointestinal system.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


